Broyles, P. J.
1. Where A lent certain finger-rings to B, and B, unknown to A, gave them to 0 as a present, the fact that 0 retained continuous open possession of them (claiming them as her property), in this State, for more than four years, does not' give her a good title by prescription, where it appears that B had never, to the knowledge of A, claimed title to the property nor refused to return the rings to A, and where it further appears that A had no knowledge that they were in the possession of C. Under such’ circumstances 0 did not have adverse possession of the property, within the meaning of section 4172 of the Civil Code of 1910, which provides that adverse possession of personal property within this. State, for four years, shall give good title by. prescription.
2. The court erred in overruling the certiorari.

Judgment reversed.


Bloodworth and Harwell, JJ., concur.